ORFINGER, Judge.
The appellant’s conviction and sentence are affirmed, but the imposition of court costs which were assessed without notice or an opportunity to be heard are quashed. Shipley v. State, 528 So.2d 902 (Fla.1988); Harriel v. State, 520 So.2d 271 (Fla.1988); Lester v. State, 532 So.2d 63 (Fla. 5th DCA 1988); Singletary v. State, 530 So.2d 460 (Fla. 5th DCA 1988). On remand, after proper notice and hearing, the court may reconsider the imposition of costs.
CONVICTION and SENTENCE AFFIRMED; COSTS QUASHED.
COBB and DANIEL, JJ., concur.